United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3309
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Vernice Charles Christian

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                               Submitted: May 7, 2015
                                 Filed: May 12, 2015
                                    [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      In this direct criminal appeal, Vernice Charles Christian challenges the district
court’s1 judgment entered upon a jury verdict finding him guilty of two drug-

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
trafficking counts. Christian’s counsel has moved to withdraw, and in a brief filed
under Anders v. California, 386 U.S. 738 (1967), counsel challenges the district
court’s denial--on the morning of the first day of trial--of Christian’s motion to
appoint new counsel. In a pro se supplemental brief, Christian contends that the
district court erred in failing to group the two drug counts for sentencing purposes.

       Upon careful review, we conclude that the district court did not abuse its
discretion in denying appointment of new counsel. The court properly inquired about
Christian’s dissatisfaction with counsel, and determined that he had not shown
justifiable dissatisfaction warranting new counsel. See United States v. Kelley, 774
F.3d 434, 438 (8th Cir. 2014). As to the pro se argument, at sentencing the district
court in fact grouped the offenses before applying the career-offender Guideline and
ultimately varying downward from the resulting Guidelines range based on the
court’s conclusion that the scope of the offenses in this case did not warrant a career-
offender sentence.

      Further, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel
leave to withdraw, subject to counsel informing Christian about procedures for
seeking rehearing or filing a petition for certiorari. The judgment is affirmed.
                       ______________________________




                                          -2-